RAGGI, Circuit Judge,
concurring.
I agree with my colleagues that we should affirm the district court’s judgment of dismissal in this case. I write separately only to emphasize my understanding that the across-domain adjustment process that we today recognize as permitted by relevant SSA regulations does not equate to a process mandated by that part of 42 U.S.C. § 1382c(a)(3)(G)(2002) that states, “the combined impact of [all of the claimant’s] impairments shall be considered throughout the disability determination process.”
After carefully reviewing SSA regulations, my colleagues observe that nothing therein “would preclude SSA from adjusting an otherwise moderate, but nearly marked, limitation in domain A up to fully marked to account for the effect of a limitation in domain B.” See ante at 89. I agree that SSA regulations could be interpreted by the agency to support across-domain adjustments of a claimant’s limitations. Further, I agree that such an interpretation would be one way to ensure that the combined impact of a claimant’s impairments is considered throughout the disability determination process. The record before us, however, suggests that the SSA does not presently engage in across-domain analysis in determining childhood disability. Instead, it considers the combined impact of a claimant’s impairments only within specified domains of childhood functions. In light of this reality, I think it is important to clarify that though we consider across-domain adjustments to be permitted by SSA regulations, we do not interpret 42 U.S.C. § 1382c(a)(3)(G) to require this particular approach to childhood disability determinations.
Precisely because § 1382c(a)(3)(G) does not specify how its mandate to consider an individual’s impairments “throughout the disability determination process” should be implemented by the SSA, our review of the administering agency’s interpretation of the statute is deferential. See Chevron, U.S.A. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 842-45, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984).
In an effort to identify those children whose “marked and severe functional limitations” render them disabled pursuant to 42 U.S.C. § 1382c(A)(3)(C)(i) (2000), the SSA has chosen to work within a system of six function domains. See 20 C.F.R. *93§ 416.926a(b)(1)(i)-(vi); see ante at 84.1 SSA regulations provide that a child with an “extreme” limitation in any one of these domains or “marked” limitations in two or more domains must be found disabled. See 20 C.F.R. § 416.926a(a).2 In an effort to apply § 1382c(a)(3)(G) to its evaluation of childhood disability claims, SSA considers every impairment a child has within every domain that the impairment limits, to whatever degree. Thus, the agency recognizes that even a single moderate impairment, e.g., in hearing, might adversely affect a child in a number of function domains: the ability to acquire and use information (domain 1), the ability to attend and complete tasks (domain 2), the ability to interact with others (domain 3), the development of motor skills (domain 4), etc. Moreover, the SSA recognizes that the limiting effect of a single impairment cannot be viewed in isolation. The effect of a minor impairment might well be aggravated by other impairments affecting the same domains. For example, a minor hearing loss together with a below-average IQ could together yield a marked limitation in the child’s ability to acquire and use information. Similarly, a minor hearing loss together with a mild speech defect could together result in a marked limitation in a child’s ability to interact with others. An approach that thus permits impairments to be considered within multiple domains, and that then combines all impairments affecting a particular domain to determine the total level of a child’s limitation in that area of functioning, is sufficiently flexible and inclusive to avoid the concerns raised by the Supreme Court in Sullivan v. Zebley, 493 U.S. 521, 110 S.Ct, 885, 107 L.Ed.2d 967 (1990) (invalidating former SSA practice of determining childhood disability claims by reference only to certain listed impairments without regard to effect on childhood functioning).
At the start of subpart B of the majority opinion, my colleagues note that “the flexibility to account for cumulative effects we have just described is likely essential to a permissible implementation of the Act,” ante at 90. My understanding is that the court refers both to the flexibility available in the present SSA practice of considering the combined effect of impairments within every affected domain as well as to the flexibility afforded by the alternative across-domain adjustment process that we identify as a permissible interpretation of the agency’s own regulations. It is with this understanding that I join in the court’s opinion.

. As the majority notes, appellants do not contend that the domains are deficient in identifying all pertinent aspects of juvenile functioning. See ante at 89.


. The majority outlines how this regulation derives from language contained in congressional reports relevant to the 1996 legislation. See ante at 89.